 398305 NLRB No. 38DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDPocono Medical Center and Pennsylvania NursesAssociation, Petitioner. Case 4±RC±17653October 10, 1991ORDER DENYING MOTIONBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHThe Board has carefully considered the Employer'srequest for review of the Regional Director's Decision
and Direction of Election which included the discharge
planner and the quality review nurses in a voting group
to decide whether they wish to be included in the ex-
isting bargaining unit of registered nurses.Chairman Stephens and Members Devaney andRaudabaugh deny the Employer's request for review of
the inclusion of the discharge planner as it raised no
substantial issues warranting review for the reasons set
forth in the Regional Director's Decision and Direction
of Election (pertinent portions of which are attached as
an appendix). Member Oviatt, dissenting, would grant
review and reverse the Regional Director's decision.With respect to the inclusion of the quality reviewnurses, the Employer's request for review of the Re-
gional Director's Decision and Direction of Election is
denied by an equally divided Board. Chairman Ste-
phens and Member Devaney would deny the Employ-
er's request for review; Members Oviatt and
Raudabaugh would grant review and reverse. Accord-
ingly, since the Board Members are evenly divided on
this issue, there is a lack of majority to grant review.
Durant v. Essex Co., 7 Wall. 107, 19 L.Ed. 154(1869).APPENDIXThe Employer, a Pennsylvania corporation, is engaged inthe operation of an acute care hospital in Stroudsburg, Penn-
sylvania. The Employer and the Petitioner are parties to a
collective bargaining agreement covering a unit of full-time
and regular part-time registered nurses. The Petitioner seeksto add the following positions to the registered nurse unit:
outpatient chemotherapy registered nurses, clinical
oncology/enterostomal therapy practitioner, clinical oncology
registered nurses, cardiac rehabilitation registered nurses, dis-
charge planner, and quality review nurses. The parties stipu-
lated to the proposed additions to the unit except that the
Employer, contrary to the Petitioner, would exclude the dis-
charge planner and the quality review nurses on the ground
that they do not share a community of interest with the reg-
istered nurses.There is only one discharge planner who is in the Hos-pital's patient and family service department. The duties of
this position consist of screening medical documentation and
charts for admitted patients, assessing the need for each pa-
tient's discharge plan, and establishing plans where appro-
priate for post-discharge treatment, and requires no formal
training. The discharge planner is required to be a registerednurse with medical/surgical and community relations experi-ence.In preparing discharge plans, the discharge planner meetswith patients, and occasionally their families, observes pa-
tients in their physical therapy sessions, assesses the patients'
diagnoses and physical condition and determines if they are
able to be mobile and independent upon their return home.
The discharge planner performs no examination but relies
heavily on the staff nurses' notes and admission assessments.
She has discussions concerning patients with the medical and
nursing staffs in weekly discharge conferences, which occur
in all but the special care units of the Hospital. In these con-
ferences, the discharge planner and the staff nurses establish
priorities for implementing the patient's discharge plan. The
discharge planner also has contact with staff registered
nurses because the nurses fill out discharge planning sheets.
The remainder of her time is spent in patient care units, and
in a weekly patient review meeting with the department
head, case workers, and agency nurses and coordinators. The
Director of Patient and Family Services supervises the dis-
charge planner, two case workers, a staff assistant, and a
secretary/receptionist.If the patient can return home the discharge planner identi-fies the needed in-home resources and services, contacts
community agencies for on-going care, speaks to the pa-
tient's physician to get appropriate orders, familiarizes the
patient and the family with the resource provider and places
the order for equipment prescribed by the doctor. If the pa-
tient cannot return home, the discharge planner contacts nurs-
ing homes or short-term rehabilitation facilities and refers the
patient to those facilities and to the Hospital's patient and
family services case workers.Whereas staff registered nurses work shifts around-the-clock and every day of the week, the discharge planner
works Monday though Friday, 7:30 AM to 4:00 PM, and has
some latitude in varying her hours. She is on-call one week
each month and carries a beeper. When she is absent, a case
worker or her supervisor, not staff registered nurses, perform
some of her functions. The discharge planner does not wear
a uniform, and never fills in for staff registered nurses. Her
hourly pay rate is $15.31. The staff registered nurses' pay
range is from $14.14 to $17.88 per hour. The discharge plan-
ner and the quality review nurses can ``bank'' approximately
the same number of sick days as the staff registered nurses.
However, the discharge planner and the quality review nurses
can accrue more vacation time than the staff registered
nurses.As shown by the record evidence discussed above, the dis-charge planner is a registered nurse who has frequent contact
with the staff registered nurses. The discharge planner
consults with the staff registered nurses in preparing the pa-
tient's discharge plan. Their wage rates and benefits are com-
parable. The discharge planner has substantial face-to-face
contact with patients and spends most of her time in patient
care units. Based on the foregoing, I find that the discharge
planner shares a sufficient community of interest with the
staff registered nurses. Accordingly, I shall include the dis-
charge planner in the voting group. Newton-Wellesley Hos-pital, 219 NLRB 699, 702, 704 (1975).There are three full-time, three regular part-time, and twovolunteer contingent quality review nurses who are respon-
sible for utilization reviews, quality reviews, and risk man- 399POCONO MEDICAL CENTERagement. The volunteers are not sought by the Petitioner.These individuals are registered nurses who are required to
hold a current license in Pennsylvania but they do not prac-tice as registered nurses. The utilization reviews are used to
determine if the patient's admission was medically necessary,
whether the doctor unduly prolonged the hospitalization,
whether the patient's diagnosis or condition has changed, and
whether the patient should be receiving treatment elsewhere.
The quality review nurse evaluates the patient's medical
records and charts, gathers data, and provides information to
third party payors to justify the bill and to minimize the pa-
tient's stay. Staff registered nurses are consulted as part of
this process, though they themselves do not perform utiliza-
tion review functions.The quality reviews insure that the patient receives theHospital's best quality care and that changes in the patient's
condition are addressed by the patient's physician. Each de-
partment in the Hospital, including the nursing department,
does its own quality review studies. The quality review
nurses also conduct studies and collect data concerning medi-
cations or blood products administered in the Hospital. With
respect to risk management, quality review nurses are spe-
cifically charged with identifying unsafe practices that could
expose the Hospital to liability. Risk management is also part
of the staff registered nurses' general responsibilities. Quality
review nurses' direct patient contact is limited to monitoring
whether patients receive appropriate skill levels of care and,
if so, whether they reach their optimal level. They notiify
Medicare patients of termination of their benefits and speak
with patients concerning their insurance coverage. Most of
their functions consist of administrative work, and end with
the patient's discharge.The quality review office is on the fourth floor of the Hos-pital. However, the quality review nurses cover all Hospital
units and spend 5-1/2 to 6 hours of their 8-hour day in the
nursing units where the medical records are kept. The rest
of their day is spent attending to paperwork which they com-
plete before visiting the nursing units. The Director of Qual-
ity Review Department reports to the Medical Director of the
Hospital. The quality review nurses work 8:00 AM to 4:00
PM. The quality review nurses do not wear uniforms and do
not substitute for the staff registered nurses. They are paid
approximately $15.00 to $16.19. Their benefits and the dis-
charge planner's benefits are similar.The record discloses that quality review nurses are reg-istered nurses who have regular but somewhat limited con-
tact with staff registered nurses and patients. Although they
do not provide patient care, they spend most of their time
in the nursing unit and consult with the nurses during utiliza-
tion reviews. Quality review nurses, as well as staff nurses,
perform quality review studies. Their wages and benefits are
comparable. Based on the foregoing, I find that the qulality
review nurses share a sufficient community of interest with
the staff nurses to warrant their inclusion in the existing bar-
gaining unit. The Trustees of Noble Hospital, 218 NLRB1441, 1444±45 (1975); Long Island College Hospital, 256NLRB 202 (1981); Cf. Ralph K. Davies Medical Center, 256NLRB 1113, 1117 (1981); Addison-Gilbert Hospital, 253NLRB 1010, 1012 (1981).If a majority of the valid ballots are cast for the Petitioner,they will be taken to have indicated their desire to be in-
cluded in the existing bargaining unit currently represented
by the Petitioner. If a majority of valid ballots are not cast
for representation, they will be taken to have indicated the
employees' desire to remain unrepresented.